Citation Nr: 0908931	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  99-16 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability of the 
feet, to include bone spurs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The Veteran testified at a March 1999 hearing before a 
hearing officer and a September 2001 hearing before the 
undersigned Veterans Law Judge.  A copy of these transcripts 
has been associated with the claims file.

In August 2003, the Board remanded the case for further 
development.  When the matter was returned to the Board in 
March 2005, the Board denied the Veteran's claim.

The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2006 order, the Court granted the parties' joint 
motion for remand, vacating the Board's March 2005 decision 
and remanding the case for compliance with the terms of the 
joint motion.  The issue of disability of the feet, to 
include bone spurs was remanded for an orthopedic examination 
in November 2006 in order to comply with the joint motion for 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2008).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008). 
 
Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303 (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) (2008).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(2008).  INACDUTRA means, inter alia, duty other than full-
time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2008). 

A review of the record indicates that during a February 2008 
VA orthopedic examination, the Veteran told the VA examiner 
that while serving in the National Guard he was placed on a 
physical profile secondary to "aching and throbbing" on the 
bottom of both feet in 1979.  The Board notes that there are 
no service treatment records or personnel records on file 
pertaining to this or any other purported period of National 
Guard service.  Given that the Veteran's active duty status 
during various periods of National Guard service is critical 
to a determination of his claim, the RO should obtain the 
Veteran's complete personnel records to ascertain whether the 
Veteran's incurrence of his disability of the feet occurred 
during a period of active duty for training or inactive duty 
for training.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
his attorney-representative and ask that 
they provide the name of the State, 
Branch of Service, and the beginning and 
ending dates (month and year) in which 
the Veteran served in the National Guard, 
to specifically include all identifying 
information necessary undertake efforts 
to attempt a search to obtain the 
National Guard records referenced by the 
Veteran in the February 2008 VA 
examination report.  The RO should also 
ask that the Veteran and his attorney-
representative provide enough information 
to identify and locate any and all 
existing National Guard records, 
including the approximate time frame(s) 
covered by the records for any and all 
periods of active duty for training and 
inactive duty for training; specific 
unit(s) to which he was assigned during 
the pertinent time period(s); and to 
specify the condition(s) for which 
treatment was provided.  See 38 C.F.R. 
§ 3.159(c)(1)(2)(i).  All efforts to 
obtain this information from the Veteran 
and his representative should be fully 
documented, and the Veteran and his 
attorney-representative should be asked 
to provide a negative response if they 
are unable to provide information to 
identify and locate the purported 
National Guard records.

2.  Using the information obtained in 
response to paragraph number 1, to 
specifically include the name of the 
State, Branch of Service, and dates of 
the Veteran's National Guard service, the 
RO should obtain the Veteran's personnel 
records from the National Personnel 
Records Center (NPRC), National Guard 
(based on the name of the State, Branch 
of Service and dates of service as 
identified by the Veteran) or any other 
appropriate agency from his National 
Guard service based on the name of the 
identified State, Branch of Service and 
dates of service as identified by the 
Veteran.  In doing so, the RO should ask 
that the NPRC provide verification of all 
dates of service for the Veteran 
(including dates of active duty for 
training and inactive duty training).  
All efforts to obtain these records 
should be fully documented, and the 
agencies must provide a negative response 
if records are not available.

3.  If the veteran and his attorney-
representative provide a negative 
response that they are unable to provide 
information to identify and locate the 
purported National Guard records, the RO 
should undertake reasonable efforts to 
obtain the Veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) or any other 
appropriate agency from his National 
Guard service from the year covering 
January 1979 to December 1979.  All 
efforts to obtain these records should be 
fully documented, and the agencies must 
provide a negative response if records 
are not available.

4.  After obtaining the above records, to 
the extent available, and after 
undertaking any additional developed that 
the RO deems necessary, including to 
accord the Veteran a medical examination, 
the RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a disability of the feet, 
to include bone spurs.  If the claim 
remains denied, the Veteran and his 
attorney should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




